Case 9:18-cv-00088-RC-ZJH Document 94 Filed 01/13/21 Page 1 of 2 PageID #: 1402




                             **NOT FOR PRINTED PUBLICATION**


                          IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

 JAMES E. SYKES                                    §

 VS.                                               §       CIVIL ACTION NO. 9:18-CV-88

 CECILIA C. OKOYE, ET AL.                          §

                           ORDER ACCEPTING THE MAGISTRATE
                         JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff James E. Sykes, a prisoner previously confined at the Eastham Unit of the Texas

 Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil

 rights action pursuant to 42 U.S.C. § 1983.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The Magistrate Judge recommends granting plaintiff’s motion to dismiss defendants Maria

 Turner, Jeffery Langley, Tawona Holmes, Robert Friedman, Jacqueline Simon, and Justin

 Thomas from this action.

         The court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

 evidence. No objections to the Report and Recommendation of United States Magistrate Judge were

 filed by the parties.
Case 9:18-cv-00088-RC-ZJH Document 94 Filed 01/13/21 Page 2 of 2 PageID #: 1403




                                          ORDER

        The findings of fact and conclusions of law of the Magistrate Judge are correct, and the

 report of the Magistrate Judge (document no. 87) is ACCEPTED. Plaintiff’s motion to dismiss

 (document no. 62) is GRANTED, and defendants Maria Turner, Jeffery Langley, Tawona

 Holmes, Robert Friedman, Jacqueline Simon, and Justin Thomas are DISMISSED from this action.

                  So ORDERED and SIGNED, Jan 13, 2021.


                                                                  ____________________
                                                                  Ron Clark
                                                                  Senior Judge




                                               2
